DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 22 November 2021 have been fully considered.  
Applicant argues that a trained model enhances searching functions, and that this means that the claims incorporate a judicial exception into a practical application.  Examiner respectfully disagrees.  A trained person would be able to better suggest tags than an untrained person.  A trained model standing in for a trained person is mere instructions to perform the judicial exception on a computer, in a particular technological environment.
Applicant argues that the problem to which the application is addressed is necessarily rooted in computer technology.  Examiner respectfully disagrees.  Categorizing transactions in a ledger, Specification [0002]-[0003], is not a problem rooted in computer technology.  Insofar as computer technology is claimed, it is merely claimed as a technological environment in which to practice the judicial exception.
Applicant argues that the storage of “tagged data from a plurality of client devices” is not a judicial exception.  Examiner agrees.  This limitation was treated as an additional element that “amounts no more than mere instructions to apply the exception using a generic computer component.”
Applicant argues that there is “no limitation of ‘suggesting a tag based on associations.’”  Examiner respectfully disagrees.  Claim 1 recites, verbatim, “generate at least one suggested tag based on associations.”
receiving the tagged data.  The fact that the data is tagged is not an additional element, but rather is an abstract relationship between one fact, e.g., a transaction, and another fact, e.g., a spending category.
Applicant argues that training the associative model using data determined from use of the searching function is a meaningful limit.  Examiner respectfully disagrees.  Searching is abstract.  Training is abstract.  A trained human searcher will perform better than an untrained human searcher.  Replacing the humans searcher with an associative model is a mere instruction to perform the judicial exception using generic computer functions.
Applicant states that the claims are similar to that of Research Corp. but provides no actual argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8, 10-12, 14-15, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 14, and 20 recite associating tagged data with an event, and suggesting a tag based on associations.
The limitation of “associating tagged data with an event,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses a person mentally noting that the data is related to the event.

The limitation of “making the database of tagged data available to a searching function,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “searching” in the context of this claim encompasses a person manually searching through a paper file cabinet, i.e., making observations and forming judgments.
The limitation of “training the associative model using data determined form use of the searching function,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “training” in the context of this claim encompasses a person manually searching through a paper file cabinet.
The limitation of “using the associative model trained with the data determined from use of the searching function to generate a further suggested tag,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses a person 
This judicial exception is not integrated into a practical application.
The additional elements of a processor, a communications module and a memory are generic elements that amount to mere instructions to perform the judicial exception on a computer.
Providing an option to associate and receiving tagged data, as claimed, are insignificant extra-solution data gathering steps.
Storing the tagged data in a database is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Training and using an associative model to generate suggestions does not improve a computer, but merely invokes a computer as a tool to substitute for human reasoning, and is simply the addition of a general purpose computer post-hoc to an abstract idea.
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component and conventional or generic functionality.  Furthermore, it is clear from Applicant’s specification that Applicant contemplates using conventional associative models as the claimed associative model.  Specification [0048].  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

The semantic meaning of the tag as in claims 3 and 21 is abstract, having meaning only in the mind of a human being.
Displaying the option as in claims 4 and 14 is insignificant extra-solution activity, as all uses of the recited judicial exception require such output.
That the suggested tag is an existing tag as in claim 5 is insignificant extra-solution activity, as it does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention.
Searching tagged data as in claims 7-8 and 23-24 is insignificant extra-solution activity, as it does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention, and is merely selecting a particular data source.
The source of data used in training as in claims 9-11 and 18 is insignificant extra-solution activity, as it does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention, and is merely selecting a particular data source.
That the data comes from a receipt as in claim 12 is insignificant extra-solution activity, as it does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention, and is merely selecting a particular data source.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-12, 14-15, 18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin, US 2016/0125317 A1 (hereinafter “Benjamin”), in view of Banerjee, US 2019/0266354 A1 (hereinafter “Banerjee”).

As per claims 1, 14, and 20, Benjamin teaches:
providing via the communications module, to a client device, an option to associate tags with an event, the option enabling a tag to be selected, created, or customized to add context to the event (Benjamin ¶ 0120), where an account holder is asked to tag a transaction;
receiving via the communications module, from the client device, tagged data added by the client device (Benjamin ¶ 0120), where the account holder confirms and/or manually inputs a spend category tag for the transaction data;
associating the tagged data with the event (Benjamin ¶ 0118, “save the transaction tag and transaction data associated with the spend category in the categorization system data storage”);
storing the tagged data in a database of tagged data from a plurality of client devices, the database of tagged data being associated with a plurality of events (Benjamin ¶ 0118), where tagged transactions from a plurality of account holders (each with separate client devices) are stored;
using the database of tagged data to generate or train a model (Benjamin ¶ 0018), where the machine learning algorithm is a model, where the model is trained on transaction data that has already been tagged with an appropriate spend category– the claimed tagged data;
using the model (Benjamin ¶ 0018), where machine learning algorithms are used to generate suggestions to generate at least one suggested tag based on associations between the plurality of client devices (Benjamin ¶ 0118, “A categorization system may transmit a proposed category to the first account holder via an account holder device suggesting that the transaction may be tagged as a ‘2014 Kitchen Remodel.’”);
making the database of tagged data available to a searching function (Benjamin ¶ 0133), where tagged transactions are searched based on a particular requested category;
train the model using data determined from use of the searching function to create the associations (Benjamin ¶¶ 0124-26), where the data that is used in the model is retrieved by searching tagged transaction data; and
use the model trained with the data determined from use of the searching function to generate a further suggested tag (Benjamin ¶¶ 0124-26), where model is trained using the retrieved searched tagged transaction data.

Benjamin, however, does not explicitly teach that the model is an associative model.

The analogous and compatible art of Banerjee, however, teaches that one type of machine learning classifier (Banerjee ¶ 0062) is an associative model (Banerjee ¶ 0040).

It would therefore have been possible to one of ordinary skill in the art at the time of filing to combine the teachings of Banerjee with those of Benjamin to use the species of an associative model in place of the generic machine learning model of Benjamin as a simple substitution of one known element (the associative model of Banerjee) with another (the machine learning model of Benjamin) in order to yield predictable results, namely that transaction data is properly classified, i.e., tagged.

As per claims 2 and 15, the rejection of claims 1 and 14 is incorporated, and Benjamin further teaches:
providing via the communications module to the client device or another client device, the at least one suggested tag for use with the option to associate tags (Benjamin ¶¶ 0118-20), where a suggested tag is suggested, where confirmation is the option to associate tags as claimed.

As per claims 3 and 21, the rejection of claims 2 and 14 is incorporated, and Benjamin further teaches:
wherein one or more of the at least one suggested tag indicates that users like a user of the client device have tagged similar events using the suggested tag (Benjamin ¶ 0118, “For example, a similar account holder may have similar transaction data (e.g., may have made a transaction for the same item and/or may have a number of transactions from the same merchant)”).

As per claims 4 and 22, the rejection of claims 1 and 14 is incorporated, and Benjamin further teaches:
wherein the option to associate tags displays a plurality of existing tags on a display screen of the client device (Benjamin ¶ 0121, “Additionally, a categorization system may provide suggested tags to associated with transaction data by determining a most likely spend category.”), where the suggested tags are already-existing tags.

As per claim 5, the rejection of claim 1 is incorporated, and Benjamin further teaches:
wherein at least one of the plurality of existing tags is a suggested tag (Benjamin ¶ 0121, “Additionally, a categorization system may provide suggested tags to associated with transaction data by determining a most likely spend category.”).

As per claims 7 and 23, the rejection of claims 1 and 14 is incorporated, and Benjamin further teaches:
wherein the searching function is used by an application used to display information associated with events (Benjamin ¶ 0133), where transactions having been tagged by the requested personalized category are searched for and then displayed.

As per claims 8 and 24, the rejection of claims 1 and 14 is incorporated, and Benjamin further teaches:
wherein the searching function is used by an application separate from an application used to display information associated with events (Benjamin ¶¶ 0114, 0133), where similar transactions are searched for, a separate application from displaying tagged transaction data.

As per claims 10 and 18, the rejection of claims 1 and 14 is incorporated, and Benjamin further teaches:
train the model using data associated with the event  (Benjamin ¶¶ 0124-26), where transaction details – data associated with the event as claimed – is used in the model.

As per claim 11, the rejection of claim 10 is incorporated, and Benjamin further teaches:
 wherein the data associated with the event is obtained from at least one of: an existing event description, and a user-generated association generated through use of the option (Benjamin ¶¶ 0124-26), where, e.g., information about the store the transaction took place at is existing event description, and where a user-applied tag is a user-generated association.

As per claim 12, the rejection of claim 10 is incorporated, and Benjamin further teaches:
wherein the data associated with the event is obtained from a transaction receipt (Benjamin ¶ 0138, “FIG. 1200 illustrates a user device 1200 that displays an example interface 1201 that enables a .

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin, US 2016/0125317 A1 (hereinafter “Benjamin”), in view of Banerjee, US 2019/0266354 A1 (hereinafter “Banerjee”), and further in view of Sevrens et al., US 2018/0300608 A1 (hereinafter “Sevrens”).

As per claims 13 and 19, the rejection of claims 10 and 14 is incorporated, but Benjamin does not teach:
wherein training the model comprises building a group of related models that are used to produce word embeddings.

The analogous and compatible art of Sevrens, however, teaches training a group of related models that are used to produce word embeddings on transaction data in order to recognize transaction data (Sevrens ¶¶ 0024, “In addition to recognizing the service provider name from the transaction record, the information extraction system 102 can categorize other portions of the transaction record based on the language models 108.,”  0026, “In particular, the information extraction system 102 can have the technical advantage over conventional systems in that even if a name is spelled in a way, e.g., ‘ABC s-market,’ that never appeared in the training data 109, the information extraction system 102 can recognize that the name belongs to a first category service provider. . .  The class that is output by the CNN is a neuron number that corresponds to a number class. The information extraction system 102 uses this number to look up a well-formatted name.,” 0034, “The CNN processing module 202 learns a collection of parameters 204 in a multi-layer neural network.,” 0050, “The system determines (304), using a CNN processing module, a respective classification of each transaction record based on a 

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Sevrens with those of Benjamin to build a group of related models that are used to produce word embeddings as part of the training of the artificial intelligence of Benjamin in order to better recognize similarities in transaction records by better categorizing and classifying the underlying data of the transaction records.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159